BranNON, Judse
(concurring).
I agree to the result. If the deed from Frank to Isaiah Fortney were bona fide, and merely to secure a loan, it would be a silent mortgage, and Isaiah would be compelled to convey back on repayment, on proof that, though absolute on its face, it was to be such security. McNeel's Ex'rs v. Auldridge, 34 W. Va. 748 (12 S. E. 851). And such right of the grantor to reconveyance is paramount to the rights of judgment creditors of the grantee in such deed, though docketed before any reconveyance. Such creditors can not sell the laud away from the grantor, because creditors can have no greater right than their debtor has; and if the land in his hands is but a security for a debt, or is subject to any other trust or equity against him that is enforceable, the rights of creditors are subject thereto. They take the shoes of their debtor. They can get no more than he has. This seems hard on creditors trusting on the faith that the ap*512parent owner is the true owner, but it is settled law. Snyder v. Botkin, 37 W. Va. 355 (16 S. E. 591); Pack v. Hansbarger, 17 W. Va. 313. The fact that the deed from Isaiah back to Frank was not on record until after docketing does not render the land liable, under the Snyder Case, above, because but an execution of a trust,good against the judgment. Hence this land is not liable on any idea of a secret, unrecorded mortgage. Nor, if the transaction were honest, would the allowance of the deed to stand twenty one years, without reconveyance, subject the land to the judgment on any idea of estoppel. As Frank remained always in possession, his laches could not be pleaded against reconveyance, and not by his creditors. I hold the land liable under the head of fraud. The conveyance from Frank to Isaiah in 1872 was to put it out of the way of a creditor, to give time to pay the debt, and keep the creditor from subjecting it at once, thus doing what the statute says shall not be done — hinder and delay the creditor in the pursuit of his debt by law. If a debtor convey to a friend with that purpose, even though the grantee agree to pay the debt, it is a fraudulent transaction, because he may never pay, and tends anyhow to defeat the remedy, by putting the property out of the way of process. It may entirely defraud — it certainly hinders and delays — the creditor. It is born in iniquity. This conferred upon Isaiah a title good against Frank, which he could never get back by law, because of the fraud. It was an absolute estate, liable to Isaiah’s creditors; not like a conveyance bona fide to secure a debt, or on other lawful trust. Now, before the reconveyance, Thompson & Jackson’s and Harper, Davis & Bailey’s judgments had been both rendered and docketed, and it was then the ordinary case of a deed kept off the record until after judgment docketed, void as to it. And then the fact of no reconveyance for twenty one years, and then just when Isaiah become involved, inspires us with want of confidence in the claim that it ever was, in fact, a mortgage —casts a cloud over all. Land in Wirt had been conveyed by Isaiah to Frank Fortney, the latter not knowing anything about it, and a consideration stated in the deed false and fictitious, as Frank himself swears. They are broth*513ers. I do not detail all the facts. They give the cast of fraud to their transactions. They differ, too, in statements under oath, one saying the deed of 1872 was to secure a loan to pay off Bonafield (and, by the way, no money being at the time passed, and no arrangement with Bonafield to pay for months later) and the other says it was fresh loan, and an old debt besides. But, turning to the recon-veyance deed of 1893, we find it tells a different tale. It does not recite that state of facts, but recites that Frank Fortney having conveyed the tract to Isaiah by the deed of 1872, for a consideration of two hundred and fifty dollars, and that a short time after that conveyance it had been agreed between them that said deed should be rescinded, and the land conveyed back to Frank, and that the land had been on the tax books in Frank’s name, and he had paid taxes, and kept possession, and made improvements, therefore it was conveyed back from Isaiah to Frank. Here is spoken an effort to give col- or and fortify Frank’s equity of claim, by payment of taxes and possession. This deed does not recite a conveyance in 1872 as a silent mortgage, but tells of an absolute sale in 1872, and afterwards a sale back. I shall not discuss the law that mere continued use of a prior possession is not sufficient to make effectual oral contracts, or whether improvements would take the case out of one of mere continuance of antecedent possession. I think the case is one of fraud. Gallagher v. Gallagher, 31 W. Va. 9 (5 S. E. 297); Miller v. Lorentz, 39 W. Va. 160 (19 S. E. 391). I refer to this deed as telling a different story from the other one, and strengthening the theory of fraud. That there is no evidence to support, but is to contradict, the recital in the deed, forbids our administering relief on its theory, which itself is sufficient for not further discussing the case on that theory. Continuance in possession by Frank Fortney, after his deed to Isaiah, does not seem important. If the contest were one of right to redeem after long time between him and Isaiah, it might be forceful— and so, if the true question between these creditors and Frank were the right to redeem after so long a time; but creditors are seeking to annul the reconveyance deed for *514fraud, and that is young. They say that the deed of 1872 gave Isaiah absolute title, without right of redemption, which is originated at a late date falsely to defeat them. If that were honest, perhaps they could not plead laches, because a personal plea; and, moreover, possession so long under the right of redemption would be strong to preserve it against their plea or Isaiah’s plea of laches. But remember they deny this redemption right as fictitious. In that view it is only the case of grantor holding possession after absolute conveyance, which can not give him any right by adverse possession against Isaiah or his creditors, in face of either special or general warranty; certainly not the latter, for, as often as the grantor becomes vested with any title, that warranty vests it in the grantee. Rowletts v. Daniel, 4 Munf. 473; Duval v. Bibb, 3 Call, 362.